1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 TARGET NATIONAL BANK,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,831

10 MARY H. RAMIREZ,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Ralph D. Shamas, District Judge

14   Law Offices of Farrell & Seldin
15   James Grubel
16   Darren Tallman
17   Albuquerque, NM

18 for Appellee

19 Mary H. Ramirez
20 Roswell, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 WECHSLER, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.


6                                              ______________________________
7                                              JAMES J. WECHSLER, Judge


8 WE CONCUR:



 9 _______________________________
10 ROBERT E. ROBLES, Judge



11 _______________________________
12 LINDA M. VANZI, Judge




                                           2